Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18, 19, 22, 23, 27, 28, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schabelreiter et al., European Patent Publication EP2776360 (hereinafter “Schabelreiter”) in view of Ikegami et al., U.S. Patent Publication 2015/0299986 (hereinafter “Ikegami”). 
In Reference to Claim 18, 22 and 23: 
Schabelreiter discloses  a hydraulic rotary drive (Figure 1) comprising: a first rotary drive element (2) ; at least two annular pistons (8 and 9)  connected to the first rotary drive element in a rotationally fixed manner and configured to be axially movable on the first rotary drive element between two end positions (3, 3a , 4, and 4a)  along a sliding path by being acted upon by hydraulic fluid, each annular piston having two annular spur serrations directed away from one another (See, Figure 2: 8e and 9e); a second rotary drive element (6) with ring type serrations complementary to the spur serrations of the annular pistons, wherein the spur serrations of the annular pistons are engageable and disengageable with the associated annular ring type serrations of the second rotary drive element by moving the annular pistons on the first rotary drive element thereby causing rotary movement of the second rotary drive element relative to the first rotary drive element; a control unit configured to control supply of the hydraulic fluid to the annular pistons wherein the control unit is configured to cause a reciprocating movement of the annular pistons on a shaft in accordance with an operating signal(See, Paragraph [0038 and 0040]),; 
Schabelreiter fails to explicitly disclose or consider a sensor arrangement communicatively coupled to the control unit and arranged to detect the positions of the annular pistons along the respective sliding paths to provide instantaneous information of the actuators position.
However, in a similar field of endeavor, hydraulic drives in work machines, Ikegami discloses an induction style magnetic sensor (61,62) and a stroke sensor (10) which work together to detect the instantaneous piston position on an articulated boom. The detected parameters are then processed by the control unit (30) and consequently the boom and actuator piston are slid into a different path according to the information received to provide more accurate actuation.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Schabelreiter with the teachings of Ikegami, specifically by incorporating at least one sensor to monitor the displacement position and stroke length of the piston actuator and for the controller to adjust the position of the actuator given feedback from said position sensor  as taught by Ikegami because such a modification would allow for more accurate actuation of the system in Schabelreiter.
In Reference to Claim 19: 
Schabelreiter as modified further discloses wherein the sensor arrangement is arranged to detect the positions of the annular pistoins when the respective end positions are reached. See, Ikegami Paragraph [0055]; Examiner notes end position is ascertained by 10,20 and 30a. 
In Reference to Claim 27 and 28: 
Schabelreiter as modified further discloses wherein the displacement sensor is arranged outside either the first rotary drive element or the secondary rotary drive element and wherein the displacement sensor is arranged in an additional housing arranged on outside of the rotary drive element. See, Paragraph [0084] of Ikegami and Figures 6,7,8 which illustrate it also being in a different housing.
In Reference to Claim 32:
Schabelreiter discloses wherein the first rotary drive element is a shaft (2)  and the second rotary drive element is a cylinder housing (6), the annular pistons (8 and 9) being axially movable on the shaft between the respective two end positions along the respective sliding path by being acted upon by the hydraulic fluid. See, Figure 5. 
In Reference to Claim 33: 
Schabelreiter discloses an articulated boom (See, Figure 7)  with two or more boom sections, wherein the boom sections are pivotally connected to the respective adjacent boom section via articulated joints via a hydraulic rotary drive, the hydraulic rotary drive comprising: a first rotary drive element (2), at least two annular pistons (8 and 9) connected to the first rotary drive element in a rotationally fixed manner and configured to be axially movable on the first rotary drive element between two end positions along a sliding path by being acted upon by hydraulic fluid, each annular piston having two annular spur serrations directed away from one another (See, Figure 5), a second rotary drive element (6) with ring type serrations complementary to the spur serrations of the annular pistons, wherein the spur serrations of the annular pistons are engageable and disengageable with the associated annular ring type serrations of the second rotary drive element by moving the annular pistons on the first rotary drive element thereby causing rotary movement of the second rotary drive element relative to the first rotary drive element, a control unit configured to control supply of the hydraulic fluid to the annular pistons, wherein the control unit is configured to cause a reciprocating movement of the annular pistons on the shaft in accordance with an operating signal(See, Paragraph [0038 and 0040]), 
Schabelreiter fails to explicitly disclose or consider a sensor arrangement communicatively coupled to the control unit and arranged to detect the positions of the annular pistons along the respective sliding paths to provide instantaneous information of the actuators position.
However, in a similar field of endeavor, hydraulic drives in work machines, Ikegami discloses an induction style magnetic sensor (61,62) and a stroke sensor (10) which work together to detect the instantaneous piston position on an articulated boom. The detected parameters are then processed by the control unit (30) and consequently the boom and actuator piston are slid into a different path according to the information received to provide more accurate actuation.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Schabelreiter with the teachings of Ikegami, specifically by incorporating at least one sensor to monitor the displacement position and stroke length of the piston actuator and for the controller to adjust the position of the actuator given feedback from said position sensor  as taught by Ikegami because such a modification would allow for more accurate actuation of the system in Schabelreiter.
In Reference to Claim 34: 
Schabelreiter further discloses the truck mounted concrete pump including a concrete conveying line. See, Figure 7.

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schabelreiter et al., European Patent Publication EP2776360 (hereinafter “Schabelreiter”) in view of Ikegami et al., U.S. Patent Publication 2015/0299986 (hereinafter “Ikegami”) in further view of Leveque, U.S. Patent 4,875,009 (hereinafter “Leveque”). 
In Reference to Claim 20 and 21: 
Schabelreiter discloses all the limitation set forth in claim 18 (See, Above) but fails to disclose wherein the sensor arrangement comprises an inductive limit switch configured to switch when predetermined positions of the respective annular pistons are reached.
However, in the same field of endeavor, sensing an actuator, Leveque discloses an inductive proximity switch sensor which signals the controller through induction the relative movement of the movable member with relation to the stationary cylinder. Seem Abstract and Figure 1. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the sensor as taught by Ikegami with that of the proximity switch sensor because such a modification is a simple substation of one known sensor type for another providing the same predictable results of determining the relative movement of the movable member within the stationary cylinder. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schabelreiter et al., European Patent Publication EP2776360 (hereinafter “Schabelreiter”) in view of Ikegami et al., U.S. Patent Publication 2015/0299986 (hereinafter “Ikegami”) in further view of Buhl et al., European Patent Publication  EP 1391615 (hereinafter “Buhl”). 
In Reference to Claim 24: 
Schabelreiter discloses all the limitation set forth in claim 22, but fails to disclose wherein the displacement sensor utilized is of the capacitance type. 
However, in the same field of endeavor, monitoring of a piston actuator utilizing sensors, Buhl disclose that it is typical for either an inductance or capacitance type of sensor is used to monitor the motion of a piston. 
In light of the teaching of Buhl that inductance and capacitance type of sensors are typically utilized to sense displacement of the piston actuator it would have been obvious to a person having ordinary skill to modify the displacement sensors taught by Ikegami such that they are of the capacitance type (as taught by Buhl) because it would be a simple substitution of one known type of sensor for another providing the same predictable results of sensing the motion of the piston. 
Allowable Subject Matter
Claim 25 and 26, and 29-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose this type of sensor used in the field of piston sensing, although used in other fields Examiner does not believe it would be obvious given the function of these sensors for Applicant’s intended application of the sensor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745   

/THOMAS E LAZO/Primary Examiner, Art Unit 3745